


SECURED PROMISSORY NOTE




Fort Collins, Colorado

           April 12, 2016




FOR VALUE RECEIVED, WestMountain Gold, Inc., a Colorado corporation (“Payor”)
with an address of 120 East Lake Street, Suite 401, Sandpoint, ID 83864,
promises to pay to the order of BOCO Investments, LLC, a Colorado limited
liability company with an address of 262 E. Mountain Avenue, Fort Collins, CO
80524 (“Holder”, which term will include any transferee of this Note), the
outstanding principal balance of the borrowings as set forth in the last entry
on the Schedule attached hereto (the “Loan Amount”), which shall not exceed at
any one time Six Hundred Forty Thousand Dollars ($640,000.00, the “Maximum Loan
Amount”), and interest on the Loan Amount at the rate of eight percent (8%) per
annum, compounded annually.  Such interest shall commence on the date of the
first borrowing and shall continue to accrue on the Loan Amount until paid in
full.  Interest shall be computed on the basis of a year of three hundred
sixty-five (365) days for the actual number of days elapsed.




THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY THAT CERTAIN SECURITY
AGREEMENT, DATED JUNE 27, 2013 AND THAT CERTAIN SECURITY AND INTER-CREDITOR
AGREEMENT, DATED MAY 15, 2015, BOTH EXECUTED BY THE PAYOR IN FAVOR OF HOLDER
(THE “SECURITY AGREEMENTS”).  SPECIFICALLY, THE TERM “TRANSACTION AGREEMENTS” AS
DEFINED IN THE JUNE 27, 2013 SECURITY AGREEMENT IS AMENDED TO INCLUDE THIS NOTE.
 ADDITIONAL RIGHTS OF HOLDER ARE SET FORTH IN THE SECURITY AGREEMENTS.




1.

The outstanding Loan Amount, together with all accrued and unpaid interest
thereon (collectively, the “Aggregate Note Amount”), shall be due and payable on
October 31, 2018 (the “Maturity Date”).  




2.

All payments shall be in lawful money of the United States of America in cash,
by certified check, or wire transfer.




3.

Payor may, at any time and from time to time, make payments on account of the
interest on and Loan Amount of this Note.  All payments shall be applied first
to accrued expenses due under this Note, next to interest and thereafter to
principal.




4.

Payor may make borrowing requests at any time prior to thirty (30) days before
the Maturity Date.  A requested borrowing must be no less than Ten Thousand U.S.
Dollars ($10,000.00) and, when added to previous borrowings, shall not exceed
the Maximum Loan Amount.  Payor shall provide such information as may be
requested by Holder to determine whether Holder wishes to provide the requested
funds.  Holder shall be under no obligation to fund any requested borrowing and
Holder may decline a requested borrowing for any reason and for no reason.




5.

Holder will enter on the Schedule the principal amount of each borrowing by
Payor, any repayment of principal and/or interest which Payor makes, the date on
which each such borrowing or repayment is made, and the outstanding Aggregate
Note Amount as a result of each such borrowing or repayment.  Payor hereby
authorizes Holder to make such entries and


 

1





--------------------------------------------------------------------------------




 

agrees that those entries and the outstanding Loan Amount as shown on the
Schedule will constitute conclusive evidence of all borrowings and repayments
and the dates thereof and of the outstanding Loan Amount under this Note.


 

6.

The outstanding balance of any amount owing under this Note or the Security
Agreements which is not paid when due shall bear interest at the rate of twelve
percent (12%) per annum above the rate that would otherwise be in effect under
this Note.




7.

Payor shall make all payments under this Note without defense, set-off or
counterclaim on its part.




8.

Payor shall pay, on demand, all expenses of collecting and enforcing this Note
and any and all Collateral securing this Note, including, without limitation,
reasonable attorney fees (“Expenses”).




9.

The occurrence of any one or more of the following shall constitute an “Event of
Default”:

a.

Payor fails to pay timely any amount due under this Note or the Security
Agreements on the date the same becomes due and payable;

b.

Payor shall breach any provision of the Security Agreements, any provision under
this Note, any provision of any other agreement between or among Payor and
Holder, or should any representation or warranty of Payor made herein, in the
Security Agreements, or in any other agreement, statement, certificate, or
communication given to Holder be false or misleading in any material respect
when made or become false or misleading in any material respect after the date
of this Note;

c.

Payor shall (i) fail to make any payment when due under the terms of any bond,
debenture, note or other evidence of indebtedness for money borrowed to be paid
by Payor and such failure shall continue beyond any period of grace provided
with respect thereto, or (ii) default in the observance or performance of any
other agreement, term or condition contained in any bond, debenture, note or
other evidence of indebtedness for borrowed money, and the effect of such
failure or default is to cause, or permit the holder or holders thereof to
cause, indebtedness in an aggregate amount of $50,000 or more to become due
prior to its stated date of maturity;

d.

Payor (i) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect; (ii) makes any assignment
for the benefit of creditors or takes any corporate action in furtherance of any
of the foregoing; (iii) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (iv) is unable, or admits in writing its inability, to pay
its debts generally as they mature, (v) is dissolved or liquidated; (vi) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute); or (vii) takes any action for the purpose of effecting any of the
foregoing;

e.

An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within thirty (30) days under any bankruptcy statute now
or hereafter in effect) or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor;

 

2




--------------------------------------------------------------------------------




f.

A final judgment or order for the payment of money in excess of $50,000 shall be
rendered against the Payor and the same shall remain undischarged for a period
of 10 days during which execution shall not be effectively stayed, or any
judgment, writ, assessment, warrant of attachment, or execution or similar
process shall be issued or levied against the Collateral (as defined below) and
such judgment, writ, or similar process shall not be released, stayed, vacated
or otherwise dismissed within ten (10) days after issue or levy;

g.

Payor shall fail to maintain the listing of its common stock on at least one of
the OTCBB or an equivalent replacement exchange, the Nasdaq National Market, the
Nasdaq SmallCap Market, the New York Stock Exchange, or the American Stock
Exchange;

h.

Payor shall fail to comply with the reporting requirements of the Exchange Act;
and/or Payor shall cease to be subject to the reporting requirements of the
Exchange Act;

i.

Any cessation of operations by Payor;

j.

Payor’s failure to maintain any material intellectual property rights, personal,
real property or other assets which are necessary to conduct its business
(whether now or in the future);

k.

The sale, conveyance, or disposition of all or substantially all of the assets
of the Payor, the effectuation by the Payor of a transaction or series of
related transactions in which more than 50% of the voting power of the Payor is
disposed of, or the consolidation, merger or other business combination of the
Payor with or into any other Person (as defined below) or Persons when, the
Payor is not the survivor.  "Person" shall mean any individual, corporation,
limited liability company, partnership, association, trust or other entity or
organization;

l.

The occurrence of an Event of Default under any other agreement(s) between or
among Payor and Holder, regardless of whether other persons are also party to
such agreement(s); and

m.

Holder in good faith believes itself insecure.

10.

Upon the occurrence or existence of any Event of Default, immediately and
without notice, all outstanding obligations payable by Payor hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which Payor expressly waives.
 In addition to and not in lieu of the foregoing remedies, upon the occurrence
or existence of any Event of Default, Holder may exercise all other rights,
powers or remedies granted to it under this Note or otherwise permitted to it by
law (including but not limited to foreclosure of the security interest(s)
granted in the Security Agreements), either by suit in equity or by action at
law, or both, all such remedies being cumulative.




11.

Promptly upon the occurrence thereof, Payor shall furnish to Holder written
notice of the occurrence of any Event of Default hereunder.




12.

So long as Payor shall have any obligation under this Note, Payor shall not,
without the Holder's written consent, lend money, give credit or make advances
to any person, firm, joint venture or corporation or other entity, including,
without limitation, officers, directors, employees, subsidiaries and affiliates
of Payor, except loans, credits or advances in existence or committed on the
date hereof and which Payor has informed Holder in writing prior to the date
hereof.

 

3




--------------------------------------------------------------------------------




13.

So long as Payor shall have any obligation under this Note, Payor shall not,
without the Holder's prior written consent, assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable upon the obligation of
any person, firm, partnership, joint venture or corporation, except by the
endorsement of negotiable instruments for deposit or collection and except
assumptions, guarantees, endorsement and contingencies in existence or committed
on the date hereof and which Payor has informed Holder in writing prior to the
date hereof.

14.

Payor unconditionally waives notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor and all other notices or
demands relative to this Note.   

15.

Notwithstanding any other provision of this Note, interest under this Note shall
not exceed the maximum rate permitted by applicable law, and if any amount is
paid under this Note as interest in excess of such maximum rate, then the amount
so paid will not constitute interest but will constitute a payment on account of
the principal amount of this Note. If such excessive interest exceeds the unpaid
principal balance of this Note, such excess shall be refunded to Payor.

16.

Payor agrees that the indebtedness evidenced by this Note is secured by a senior
pledge of all of Payor’s assets and not subordinate to any other pledge or
security interest, as set forth in the Security Agreements.  Payor agrees to
take such actions and execute such documents as Holder reasonably requests to
perfect its security interest in Payor’s assets.




17.

No failure by Holder to exercise, or delay by Holder in exercising, any right or
remedy hereunder shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise of any right or remedy shall preclude
any other or further exercise thereof or of any other right or remedy.  Holder
may not waive any of its rights except by an instrument in writing signed by it.




18.

If any provision of this Note shall be judicially determined to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.




19.

This Note shall be binding upon and shall inure to the benefit of Payor and
Holder and their respective successors and assigns.  Payor may not transfer or
assign any of its rights or obligations under this Note without the prior
written approval of Holder, which may be granted or withheld in Holder’s sole
and absolute discretion.  This Note may not be amended or modified orally, but
only by an amendment in writing signed by Payor and Holder.




20.

This Note shall be governed by and construed under the laws of the State of
Colorado, as applied to agreements among Colorado residents made and to be
performed entirely within the State of Colorado, without giving effect to
conflicts of laws principles that would result in the application of any law
other than Colorado law.  Exclusive venue for all actions arising out of this
Note shall be in the District Court in and for the City and County of Denver,
Colorado.




21.

Payor hereby ratifies the validity of the Prior Obligations (as that term is
defined below) and confirms all of its obligations thereunder, agrees that it
has no defenses or offsets to


 

4

 

--------------------------------------------------------------------------------

 

the same, agrees that all of the Prior Obligations are valid and enforceable
against Payor in accordance with their terms and remain in full force and
effect.  Payor further acknowledges that as of the date of this Note, Payor does
not have any claims or causes of action against Holder, nor any defenses or
offsets to the enforcement of the Prior Obligations and, to the extent such
claims, cause of action, defense or offsets may exist, Payor expressly waives
and releases the same.  The term “Prior Obligations” as used herein means any
and all obligations running from Payor to Holder including, without limitation,
the following promissory notes and all loan agreements and security agreements
entered into with respect to the same:

 

(a)

That Amended and Restated Secured Convertible Promissory Note dated September
17, 2012 between WestMountain (as borrower) and BOCO (as lender) in the
principal amount of approximately $1,852,155, as amended;

(b)

The Promissory Note dated May 7, 2013 between WestMountain (as borrower) and
BOCO (as lender) in the principal amount of $500,000, as amended;

(c)

That Promissory Note dated June 27, 2013 between WestMountain (as borrower) and
BOCO (as lender) in the principal amount of $500,000, as amended;

(d)

That Secured Promissory Note dated February 14, 2014 between WestMountain (as
borrower) and BOCO (as lender) in the principal amount of $1,000,000, as
amended;

(e)

That Secured Convertible Promissory Note dated May 23, 2014 between WestMountain
(as borrower) and BOCO (as lender) in the principal amount of $100,000, as
amended;

(f)

That Secured Convertible Promissory Note dated June 9, 2014 between WestMountain
(as borrower) and BOCO (as lender) in the principal amount of $100,000, as
amended;

(g)

That Promissory Note dated May 1, 2015 between WestMountain (as borrower) and
BOCO (as lender) in the principal amount of $100,000, as amended;

(h)

That Secured Promissory Note dated June 26, 2015 between WestMountain (as
borrower) and BOCO (as lender), as amended; and

(i)

That Secured Promissory Note dated March 22, 2016 between WestMountain (as
borrower) and BOCO (as lender) in the principal amount of $125,000.




Dated as of the date first set forth above.




 

PAYOR:

  




WestMountain Gold, Inc.

  




a Colorado corporation




By:  /s/ James W. Creamer III

  

Name: James W. Creamer III




Title: CFO & Director





5




--------------------------------------------------------------------------------




SCHEDULE OF BORROWINGS




Date

Amount of Borrowing/Repayment (U.S.$)

Outstanding Aggregate Note Amount

4-14-16

$160,000

$160,000












































































































































































































































































































































































 

6






